Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 10-10-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 945,091 to Hanel.
Referring to claim 14, Hanel discloses a fishing lure comprising, a housing – at C, having a first end, a second end, and a longitudinal axis – see figure 1, a plate – at D or K, disposed between the first and second ends of the housing – see figure 1, a hook – at G, comprising a shaft and a barb – see at G in figure 1, the shaft connected to and substantially perpendicular to the plate – see mostly/substantially perpendicular in figure 1 and – see connected indirectly via items J,F, a weedless guard system comprising a decorative hollow body – at A, connected to the housing – see figure 1, and a guard – at M or L,M, directly connected to the housing – see at N and – at L, and not directly connected to the hollow body – see L,M spaced from the body in figure 1 and see page 1 lines 55-71, the guard configured to releasably hold the hook in a retracted position so that at least the barb – at G, is disposed inside the decorative hollow body – see at L,N in figure 1, and a spring – at E, disposed inside the housing between the first end and the plate – see figure 1, and configured to move the plate and the hook in a substantially linear direction aligned with or parallel to the longitudinal axis to an extended position when the hook is released from the weedless guard system – see movement detailed in figure 1 and page 1 lines 50-84.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 5, 8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,166,334 to Talalaj in view of U.S. Patent No. 2,521,555 to Widmer.
Referring to claim 1, Talalaj discloses a fishing lure comprising, a hollow body – at 60, a housing – at 31, disposed inside the hollow body – see figure 4, the housing having a first end, a second end, and a longitudinal axis – see at 31 in figures 1-3, a hook – at 13,14,15, extending outwardly of the second end of the housing – see figures 1-3, a guard – at 21 and 34-42, having a first end and a second end – see figures 1-3, the first end of the guard directly connected to the first end of the housing – see at 42 in figures 1-3, and the second end of the guard configured to be releasably connectable to the hook to releasably hold the hook in a retracted position – see at 21 in figures 1-4 and column 2 line 51 to column 3 line 30, and a spring – at 33, disposed inside the housing – see figures 1-3, and configured to move the hook – at 13,14,15, along the longitudinal axis to an extended position when the guard is released – see longitudinal movement along the longitudinal axis of the housing – at 31, in the positions of figures 2-3. Talalaj further discloses the hook comprises a longitudinal body – see at shank portions of 13-15, a curved portion connected to the longitudinal body at a first end – see at 13-15 in figures 1-3, and a barb disposed at a second end of the curved portion – see at 13-15 in figures 1-3, the guard – at 21 and 34-42, to releasably hold the longitudinal body of the hook – at 13,14,15, in a retracted position disposed a first distance from the first end of the housing – at 31 – see at 13,14,15 in relation to 31 in figures 1-3, the spring – at 33, moves the longitudinal body of the hook – at 13,14,15, along the longitudinal axis to an extended position disposed a second distance from the first end of the housing when the guard is released- see figures 1-3 where the hooks can be moved a different second distance from the housing – at 31 via actuation of the spring – at 33 via the pivotable connections – at 16-18, and the first distance is shorter than the second distance – see at the curved ends of the hooks in figures 1-3 with the pivoted second position providing for these ends of the hooks to be moved a further distance from the housing – at 31. Talalaj does not disclose the longitudinal body of the hook is aligned with the longitudinal axis and no part of the guard is directly connected to the hollow body. Widmer does disclose the longitudinal body of the hook – at 28, is aligned with the longitudinal axis – see portions at and near 24,26 in figure 3, and no part of the guard – at 56, is directly connected to the hollow body – see indirect connection via items 52,56 in figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and add the hook aligned with the longitudinal axis and the guard not directly connected to the hollow body as disclosed by Widmer, so as to yield the predictable result  of allowing for the hook to be disposed proximate the hollow body in the extended position while allowing for the guard to be easily removed from the hollow body during maintenance of the device as desired. Talalaj further does not disclose the guard is entirely in the hollow body. However, it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and make the hollow body any desired shape and size depending on the fish to be caught by the device, including a shape and size to entirely enclose the guard, so as to yield the predictable result of protecting the guard while making the device more attractive to fish.
Referring to claim 2, Talalaj as modified by Widmer further discloses the hollow body is a decorative hollow body – see at 60 in figures 1-3 of Talalaj, wherein the guard is disposed partly inside the decorative hollow body – see figures 1-3 of Talalaj, and wherein at least part of the hook is disposed inside the decorative hollow body when in the retracted position – see at least the forward portions of the hooks proximate 16-18 in figures 1-3 of Talalaj. 
Referring to claim 5, Talalaj as modified by Widmer further discloses the guard does not directly engage with the barb to hold the hook in the retracted position – see figure 5 of Talalaj, and wherein the guard is configured to release the hook from the retracted position upon application of pressure in a direction substantially perpendicular to the direction of movement of the hook – see figures 1-4 and column 2 line 51 to column 3 line 30 of Talalaj.
Referring to claim 8, Talalaj as modified by Widmer further discloses the entirety of the hook – at 28,30, is disposed inside the decorative hollow body when in a retracted position – see figure 3 of Widmer. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and make the hollow body any desired shape and size depending on the fish to be caught by the device, including a shape and size to entirely enclose the hook as disclosed by Widmer, so as to yield the predictable result of protecting the hook while making the device more attractive to fish.
Referring to claim 11, Talalaj further discloses the lure is configured to float at or near a surface of water – see figures 1-3 of Talalaj, and (1) the entirety of the hook is disposed inside the hollow body when in the retracted position – see at 28,30 in figure 3 of Widmer, and (2) wherein the guard does not directly engage with the barb to hold the hook in the retracted position – see figure 5 of Talalaj. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and make the hollow body any desired shape and size depending on the fish to be caught by the device, including a shape and size to entirely enclose the hook as disclosed by Widmer, so as to yield the predictable result of protecting the hook while making the device more attractive to fish. It is recommended that applicant amend claim 11 to change “or (2)” to - -and/or (2)- - to make this portion of the claim consistent with the “both” clause detailed earlier in the claim. 
Referring to claim 12, Talalaj as modified by Widmer further discloses the hollow body is shaped like a frog, fish, worm, or insect – see fish in figure 4 of Talalaj, and wherein parts of the guard are not directly connected to the hollow body – see figures 1-4 of Talalaj, and wherein the guard does not directly engage with the barb to hold the hook in the retracted position – see figures 4-5 of Talalaj. 
Referring to claim 13, Talalaj as modified by Widmer further discloses the guard is configured to release the hook from the retracted position upon application of pressure in a direction substantially perpendicular to the direction of movement of the hook – see figures 1-4 and column 2 line 51 to column 3 line 30 of Talalaj, and wherein parts of the guard are not directly connected to the hollow body – see figures 1-4 of Talalaj, and parts of the hook are disposed inside the hollow body when in the retracted position – see forward portions of the hook in figure 4 of Talalaj. Talalaj does not disclose the entirety of the hook is disposed inside the decorative hollow body when in a retracted position. Widmer does disclose the entirety of the hook – at 28,30, is disposed inside the decorative hollow body when in a retracted position – see figure 3 of Widmer. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and make the hollow body any desired shape and size depending on the fish to be caught by the device, including a shape and size to entirely enclose the hook as disclosed by Widmer, so as to yield the predictable result of protecting the hook while making the device more attractive to fish.
Claim(s) 6, 10 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talalaj as modified by Widmer as applied to claims 1 or 5 above, and further in view of U.S. Patent No. 945,091 to Hanel.
Referring to claim 6, Talalaj as modified by Widmer does not disclose a plate disposed inside the housing, wherein the first end of the housing is sealed, wherein the spring is disposed between and in contact with the first end of the housing and the plate, and wherein the longitudinal body of the hook is substantially perpendicular to and connected to the plate. Hanel does disclose a plate – at D, disposed inside the housing – at C – see figures 1-3, wherein the first end of the housing is sealed – see figure 1, wherein the spring – at E, is disposed between and in contact with the first end of the housing and the plate – see figure 1, and wherein the longitudinal body of the hook is substantially perpendicular to and connected to the plate – see mostly and therefore substantially perpendicular in figure 1 and connected indirectly via items C-F in figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj as modified by Widmer and add the plate of Hanel, so as to yield the predictable result of providing sufficient force to the spring so as to more easily move the hook(s) during use.
Referring to claim 10, Talalaj as modified by Widmer and Hanel further discloses the plate is a seal against an interior wall surface of the housing – see at D against the inner wall of the housing – at C in figures 1-3 of Hanel. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj as modified by Widmer and add the plate of Hanel, so as to yield the predictable result of providing sufficient force to the spring so as to more easily move the hook(s) during use.
Referring to claim 20, Talalaj as modified by Widmer does not disclose a plate disposed inside the housing; wherein the housing comprises a substantially cylindrical sidewall extending from the first end to the second end, wherein the first end of the housing is sealed; wherein the second end of the housing comprises an annular lip extending inwardly from the substantially cylindrical sidewall to retain the plate within the housing; wherein the spring is disposed between the first end of the housing and the plate; wherein the hook comprises a longitudinal body, a curved portion, and a barb; and wherein the longitudinal body of the hook is connected to the plate. Hanel does disclose a plate – at D or K, disposed inside the housing – at C – see figure 1, wherein the housing comprises a substantially cylindrical sidewall extending from the first end to the second end – see at C in figure 1, wherein the first end of the housing is sealed – see at B and proximate B in figure 1, wherein the second end of the housing comprises an annular lip – the annular rim at the end of C, at the substantially cylindrical sidewall to retain the plate – at K, within the housing – see figure 1, wherein the spring – at E, is disposed between the first end of the housing and the plate – at D or K – see figure 1, wherein the hook – at G, comprises a longitudinal body – see at G in figure 1, a curved portion – see proximate the end of G, and a barb – at the end of G, and wherein the longitudinal body of the hook is connected to the plate – see indirect connection via items F,N in figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj as modified by Widmer and add the housing and plate of Hanel, so as to yield the predictable result of facilitating actuation of the hook during use. Talalaj as modified by Widmer and Hanel does not disclose the second end of the housing has an annular lip extending inwardly from the cylindrical sidewall. However, it would have been obvious to one of ordinary skill in the art to take the device of Hanel as modified by Widmer and Talalaj and add the annular lip extending inwardly of the sidewall as claimed, so as to yield the predictable result of better securing the plate in the housing as desired.
Referring to claim 21, Talalaj as modified by Widmer does not disclose a plate disposed inside the housing, wherein the spring is disposed between the first end of the housing and the plate, wherein the housing comprises a substantially cylindrical sidewall extending from the first end to the second end. and wherein the second end of the housing comprises an annular lip extending inwardly from the substantially cylindrical sidewall to retain the plate within the housing. Hanel does disclose a plate – at D or K, inside the housing – at C – see figure 1, the spring – at E, is disposed between the first end of the housing and the plate – at D or K – see figure 1, wherein the housing – at C, comprises a substantially cylindrical sidewall extending from the first end to the second end – see at C in figure 1, and wherein the second end of the housing comprises an annular lip – the annular rim at the end of C, at the substantially cylindrical sidewall to retain the plate – at K, within the housing – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj as modified by Widmer and add the housing and plate of Hanel, so as to yield the predictable result of facilitating actuation of the hook during use. Talalaj as modified by Widmer and Hanel does not disclose the second end of the housing has an annular lip extending inwardly from the cylindrical sidewall. However, it would have been obvious to one of ordinary skill in the art to take the device of Hanel as modified by Widmer and Talalaj and add the annular lip extending inwardly of the sidewall as claimed, so as to yield the predictable result of better securing the plate in the housing as desired.
Referring to claim 22, Talalaj as modified by Widmer and Hanel further discloses the annular lip forms an aperture – see at the end of C in figure 1 of Hanel, wherein a portion of the hook – at G, is disposed inside the housing through the aperture when in a retracted position – see figure 1 of Hanel. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and add the housing and plate of Hanel, so as to yield the predictable result of facilitating actuation of the hook during use.
Referring to claim 23, Talalaj as modified by Widmer and Hanel further discloses the shaft and the barb have a first relative positioning with respect to each other when the hook is
in the retracted position – see at 13,14,15 in figures 1-3 of Talalaj, and have a second relative positioning with respect to each other when the hook is in the extended position – see via the pivoting connections – at 16,17,18 in figures 1-3 of Talalaj, wherein the first relative positioning and the second relative positioning are the same – see the rear of 28,30 in figure 3 of Widmer, and wherein the guard – at L,M, only directly contacts the housing – at C, at the first end of the housing – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and add the first and second positionings being the same as disclosed by Widmer, so as to yield the predictable result of allowing for the hooks to be disposed adjacent the hollow body as desired. Further, it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and add the guard only directly contacts the housing at the first end of the housing as disclosed by Hanel, so as to yield the predictable result of securing the guard to the housing as desired. 
	Referring to claim 24, Talalaj as modified by Widmer further discloses the guard is an elongated and flexible wire or pin – see at 40,42 in figures 1-3 of Talalaj. Talalaj as modified by Widmer does not disclose the guard is only connected to the housing at the first end of the housing. Hanel discloses the guard – at L,M, is only connected to the housing – at C, at the first end of the housing – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj as modified by Widmer and add the guard only directly contacts the housing at the first end of the housing as disclosed by Hanel, so as to yield the predictable result of securing the guard to the housing as desired.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talalaj as modified by Widmer and Hanel as applied to claim 6 above, and further in view of U.S. Patent No. 2,722,764 to Juhrend.
Referring to claim 9, Talalaj as modified by Widmer and Hanel does not disclose a sealing ring disposed around the plate. Juhrend does disclose a sealing ring – at 15, disposed around the plate – at 14 – see figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj as modified by Widmer and Hanel and add the sealing ring as disclosed by Juhrend, so as to yield the predictable result of protecting the plate during use of the device.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanel as applied to claim 14 above, and further in view of U.S. Patent No. 395,480 to Brewster.
Referring to claim 15, Hanel further discloses the housing is disposed inside the decorative hollow body – see at A and C in figure 1, wherein an end of the guard is directly connected to the housing – see at K in figure 1, and wherein the hook – at G, is entirely disposed inside the decorative hollow body when in a retracted position – see figure 1. Hanel does not disclose an end of the guard does not move relative to the housing. Brewster does disclose an end of one component of the guard – such as at F, does not move relative to the housing – at Q – see figures 2-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hanel and add a component of the guard not moving relative to the housing as disclosed by Brewster, so as to yield the predictable result of securing the housing to the body as desired. 
Claim(s) 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanel as applied to claim 14 above, and further in view of Juhrend.
Referring to claim 16, Hanel further discloses the decorative hollow body – at A, comprises an aperture – at the rear of A, configured to allow the hook – at G, to pass through the aperture when being moved by the spring to the extended position – see figure 1. Hanel further discloses the hook – G, is entirely disposed inside the decorative hollow body when in a retracted position – see figure 1, the shaft and the barb have a first relative positioning with respect to each
other when the hook is in the retracted position – see at G in figure 1, and have a second relative positioning with respect to each other when the hook is in the extended position – see dashed lines in figure 1, and the guard is only connected to the housing at a first end of the housing – see rear end of C in figure 1 with the front end of the guard – at L,M connected at A and not at the housing C as seen in figure 1. Hanel does not disclose the first relative positioning and the second relative positioning of the shaft and barb are the same. Juhrend does disclose the first relative positioning and the second relative positioning of the shaft – at 20, and barb – at the end of 21, are the same – see multiple positions in figures 2-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hanel and add the first and second relative positioning of the shaft and barb being the same as disclosed by Juhrend, so as to yield the predictable result of making the device simpler with less moving parts and therefore easier to maintain as desired. 
Referring to claim 17, Hanel as modified by Juhrend further discloses the weedless guard system – at M, is configured to release the hook – at G, from the retracted position upon application of pressure in a direction substantially perpendicular to the direction of movement of the hook – see figure 1 and page 1 lines 50-84 of Hanel. Hanel as modified by Juhrend further discloses the shaft of the hook is disposed a first distance from the first end of the housing – at C, when the hook – at G, is in the retracted position – see solid line position in figure 1 of Hanel, and is disposed a second distance from the first end of the housing – at C, when hook – at G, is in the extended position – see dashed line position in figure 1 of Hanel, and the first distance is shorter than the second distance – see solid line position in view of the dashed line position in figure 1 of Hanel.
Referring to claim 19, Hanel further discloses the hook – at G, is entirely disposed inside the decorative hollow body when in a retracted position – see figure 1. Hanel does not disclose the hook does not move in a substantially arcuate direction when released from the weedless guard system. Juhrend does disclose the hook – at 20,21, does not move in a substantially arcuate direction when released from the weedless guard system – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hanel and add the hook not moving in an arcuate direction as disclosed by Juhrend, so as to yield the predictable result of facilitating movement of the hooks into a position accessible to a fish/mouth of a fish as desired.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanel as applied to claim 14 above, and further in view of Widmer.
Referring to claim 18, Hanel does not disclose the barb is disposed in contact with an external surface of the decorative hollow body when the hook is in a retracted position. Widmer does disclose the barb – at the end of 28, is disposed in contact with an external surface of the decorative hollow body – see at 10,60 in figure 3, when the hook is in a retracted position – see figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hanel and add the hook contacting an external surface of the hollow body as disclosed by Widmer, so as to yield the predictable result of facilitating removal of the hook from the body during use. 
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanel as applied to claim 15 above, and further in view of Talalaj.
Referring to claim 26, Hanel further discloses the guard is disposed entirely at the hollow body when in the hook is in retracted position – see at L,M in figure 1, wherein the housing – at C,  comprises a substantially cylindrical sidewall extending from the first end to the second end – see at C in figure 1, wherein the first end is sealed – see at and proximate B, and the second end comprises an annular lip – at the annular rim at the end of C, to retain the plate – at K, within the housing – see figure 1. Hanel does not disclose the guard is disposed entirely within the hollow body and housing annular lip extending inwardly from the cylindrical sidewall. Talalaj does disclose the guard – at 34-36,42, is disposed entirely within the hollow body – at 60 – see figure 4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hanel and add the guard entirely within the hollow body as disclosed by Talalaj, so as to yield the predictable result of better protecting the guard during use. Further, it would have been obvious to one of ordinary skill in the art to take the device of Hanel as modified by Talalaj and add the annular lip extending inwardly of the sidewall as claimed, so as to yield the predictable result of better securing the plate in the housing as desired.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talalaj as modified by Widmer as applied to claim 1 above, and further in view of U.S. Patent No. 5,890,314 to Peters.
Referring to claim 25, Talalaj as modified by Widmer does not disclose the hook comprises a longitudinal body, two curved portions connected to the longitudinal body, and a brace connecting the two curved portions, wherein the guard and brace are configured to releasably engage each other to hold the hook in the retracted position. Peters does disclose the hook comprises a longitudinal body – at 18, two curved portions – at 19,20, connected to the longitudinal body – see figure 1, and a brace connecting the two curved portions – see at 17,30, wherein the guard – at 27,28, and brace – at 17,30, are configured to releasably engage each other to hold the hook in the retracted position – see figure 1 and column 2 line 59 to column 3 line 10. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj as modified by Widmer and add the brace of Peters, so as to yield the predictable result of removably securing the hooks to the lure body as desired.

Allowable Subject Matter

4.	Claim 27 is allowed.
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

5.	Applicant’s claim amendments and remarks/arguments dated 10-10-22 obviates the 35 U.S.C. 102 rejections of claims 1, 5, and 11 using the Talalaj reference US 4166334 as detailed in last office action dated 7-22-22. However, applicant’s claim amendments dated 10-10-22 necessitates the new grounds of rejection detailed earlier in paragraph 3 of this office action.
	Regarding the prior art rejections of claim 14, the Hanel reference US 945091 discloses  a guard – at M or L,M, directly connected to the housing – see at N and – at L, and not directly connected to the hollow body – see L,M spaced from the body in figure 1 and see page 1 lines 55-71 where portion O of the guard is directly connected to item P but is not directly connected to item A in that page 1 lines 55-71 detailing the guard – at M is only in close proximity to the hollow body – at A. 
	Applicant’s claim amendments and remarks/arguments dated 10-10-22 obviates the 35 U.S.C. 102 rejections of claims 16-17. However, applicant’s claim amendments dated 10-10-22 necessitates the new grounds of rejection detailed earlier in paragraph 3 of this office action. 
	Applicant’s claim amendments and remarks/arguments dated 10-10-22 obviates the 35 U.S.C. 103 rejections of claim 1 using the Widmer reference US 2521555 detailed in the last office action dated 7-22-22.
	Regarding the 35 U.S.C. 103 rejections of claims 2-4, 12-13 and 24 applicant relies upon the same arguments with respect to parent claim 1 discussed earlier. 
	Regarding the prior art rejections of claims 6, 10, 20-23 and 26, the Hanel reference discloses a plate – at D, disposed inside the housing – at C – see figures 1-3, wherein the first end of the housing is sealed – see figure 1 with the enlarged portion of item B sealing the opening through which item B extends through the first end of the housing – at C.
	Further, it is noted that applicant has requested guidance to place this application in conditions for allowance. See allowable subject matter detailed in paragraph 4 of this office action. 

Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643